           Case 1:19-cv-01724-DAD-EPG Document 16 Filed 02/08/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     CLARENCE LONELL ROBERSON,                    Case No. 1:19-cv-01724-DAD-EPG (PC)
10
                   Plaintiff,                     ORDER REQUESTING THAT THE
11                                                WARDEN OF KERN VALLEY STATE
           v.                                     PRISON RESPOND TO PLAINTIFF’S
12                                                MOTION FOR INJUNCTIVE RELIEF
     SECOND WATCH SGT, et al.,                    (ECF NO. 15)
13
                 Defendants.                      ORDER DIRECTING CLERK TO
14                                                SEND A COPY OF THIS ORDER AND
                                                  PLAINTIFF’S MOTION (ECF NO. 15)
15                                                TO SENIOR ASSISTANT ATTORNEY
                                                  GENERAL MONICA ANDERSON,
16                                                THE WARDEN OF KERN VALLEY
                                                  STATE PRISON, AND THE
17                                                LITIGATION COORDINATOR AT
                                                  KERN VALLEY STATE PRISON
18

19          Plaintiff Clarence Lonell Roberson (“Plaintiff”) is a state prisoner proceeding pro se
20   and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
21          In his Second Amended Complaint, Plaintiff alleges, among other things, that he was
22   attacked by inmates and that certain defendants failed to protect him from the attack. (ECF No.
23   12.) On January 4, 2021, the Court entered findings and recommendations recommending that
24   this action proceed on Plaintiff’s Eighth Amendment failure to protect claim against two Doe
25   sergeants and a Doe lieutenant and on Plaintiff’s Eighth Amendment claim for deliberate
26   indifference to his serious medical needs against defendant KQA, defendant Gonzalez, the two
27   Doe sergeants, the Doe lieutenant, and two Doe correctional officers and that all other claims
28


                                                     1
            Case 1:19-cv-01724-DAD-EPG Document 16 Filed 02/08/21 Page 2 of 2



 1   be dismissed. (ECF No. 13).1
 2           On September 15, 2020, Plaintiff filed a motion for injunctive relief alleging that he is
 3   going to be transferred to the same institution, yard, and building where the incident occurred.
 4   (ECF No. 15.) Plaintiff states that he will once again be attacked if he is transferred.
 5           Given Plaintiff’s allegations, the Court will request that the Warden of Kern Valley
 6   State Prison file a response to Plaintiff’s motion for injunctive relief.
 7           Accordingly, IT IS REQUESTED that, within twenty-one (21) days from the date of
 8   service of this order, the Warden of Kern Valley State Prison file a response to Plaintiff’s
 9   motion for injunctive relief (ECF No. 15).
10           Additionally, IT IS ORDERED that the Clerk of Court is directed to serve Senior
11   Assistant Attorney General Monica Anderson, the Warden of Kern Valley State Prison, and the
12   Litigation Coordinator at Kern Valley State Prison with a copy of this order and Plaintiff’s
13   motion for injunctive relief (ECF No. 15).
14
     IT IS SO ORDERED.
15

16
         Dated:      February 5, 2021                                   /s/
17                                                               UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28            1
                The district judge has not yet addressed the findings and recommendations. The Court will authorize
     service after the findings and recommendations are addressed, if any claims are allowed to proceed.

                                                             2
